Citation Nr: 0714447	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-21 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently assigned a 60 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1964 and from May 1969 to March 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2006.  
That development was completed, and the case was returned to 
the Board for appellate review.

The Board notes that during the pendency of the appeal the RO 
issued another rating decision in July 2003, which increased 
the evaluation for the veteran's lumbosacral strain to 20 
percent effective from May 17, 2001.  A November 2006 rating 
decision subsequently assigned a 60 percent disability 
evaluation effective from May 17, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to September 26, 2003, the veteran's lumbosacral 
strain was not productive of residuals of a vertebra fracture 
with cord involvement, the veteran bedridden or requiring 
long leg braces; or ankylosis of the spine at an unfavorable 
angle with marked deformity and involvement of major joints 
or without other joint involvement. 

3.  On or after September 26, 2003, the veteran's lumbosacral 
strain has not been productive of unfavorable ankylosis of 
the entire spine.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5293 (2000-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2001, prior to the initial decision on the claim in 
March 2002, as well as May 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claims and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the May 2006 letter stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse."  
Additionally, the July 2003 statement of the case (SOC) and 
the May 2004, July 2004, November 2004, December 2004, and 
November 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the July 
2003 SOC and the May 2004 SSOC provided the veteran with the 
rating criteria used to evaluate his service-connected 
lumbosacral strain.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2001 and May 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001 and May 2006 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2001 and May 2006 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2001 and May 2006 letters 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency. 

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the May 2006 letter and the 
November 2005 SSOC informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter and SSOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in January 2002 and 
October 2006.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
lumbosacral strain.  He is currently assigned a 60 percent 
disability evaluation for his back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board notes that during 
the pendency of this appeal, VA issued new schedular criteria 
for rating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which became effective 
September 23, 2002.  VA subsequently amended the rating 
schedule again for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which became effective on 
September 23, 2003.  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002 and September 23, 2003, neither the RO nor 
the Board could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
July 2003 statement of the case and the May 2004 supplemental 
statement of the case.  Thus, the Board's decision to proceed 
in adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 60 percent disability evaluation is the 
maximum schedular evaluation available for intervertebral 
disc syndrome.  Consequently, the veteran is not entitled to 
an increased rating for his disability under those criteria.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  The maximum 60 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Thus, the veteran cannot be 
granted an increased evaluation under the revised version of 
Diagnostic Code 5293.

In light of the fact that the veteran is already in receipt 
of the maximum schedular evaluation available under 
Diagnostic 5293, the Board has also considered the 
application of other diagnostic codes in effect prior to 
September 26, 2003.  In particular, a 100 percent rating was 
assigned when the veteran had residuals of a vertebra facture 
with cord involvement, was bedridden, or required long leg 
braces. 38 C.F.R. § 4.71a, DC 5285 (2003).  A 100 percent 
rating was also provided under DC 5286, for ankylosis at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 
(2003).  However, there has been no showing that the 
veteran's service-connected back disability was manifested by 
such symptomatology.  Therefore, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 60 
percent prior to September 26, 2003.

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) can be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The Board notes that the criteria do not provide for an 
evaluation in excess of 60 percent.  As such, the veteran is 
not entitled to an increased evaluation under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent evaluation is warranted when there 
is unfavorable ankylosis of the entire spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 38 C.F.R. § 4.71a.  Although 
limitation of motion of the spine has been shown in this 
case, there is no evidence of unfavorable ankylosis of the 
entire spine.  In fact, the October 2006 VA examiner most 
recently found the veteran to have forward flexion to 70 
degrees, extension to 10 degrees, lateral flexion to 15 
degrees, and rotation to 15 degrees.  Parenthetically, the 
Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Thus, the 
veteran does not meet the criteria for an evaluation in 
excess of 60 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has also considered under both the new and old 
criteria whether a separate disability rating would be 
appropriate for neurological findings appropriate to the site 
of the diseased discs under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125 (1994); Esteban v. Brown, 6 Vet. App. 259 (1994).  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his lumbosacral strain.  The medical evidence of record does 
not identify any separate neurological findings or disability 
not already contemplated under the discussed pertinent 
criteria.  In fact, the November 2006 SSOC specifically noted 
that radiculopathy with symptoms of severe pain, muscle 
spasms, and absent ankle jerks were used to support the grant 
of a 60 percent disability evaluation.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.  

Further, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, as noted above, the veteran is 
already in receipt of the maximum schedular evaluation under 
Diagnostic Code 5293 and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
under Diagnostic Code 5243.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  

Nevertheless, the Board does observe that the veteran is not 
in receipt of the maximum schedular evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine 
and that he has complained of pain on numerous occasions.  
However, the effect of the pain in the veteran's back is 
already contemplated in the currently assigned 60 percent 
disability evaluation.  Indeed, the November 2006 SSOC 
specifically discussed the veteran's complaints of pain and 
functional impairments in its assignment of a 60 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for the veteran's back disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
lumbosacral strain has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 60 percent for a lumbosacral 
strain is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


